                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Justin Lamar Erwin,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:19-cv-00135-KDB
                                      )             5:18-cr-00021-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )

             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2020 Order.

                                               September 30, 2020




         Case 5:19-cv-00135-KDB Document 6 Filed 09/30/20 Page 1 of 1
